DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 7-10 and 20, in the reply filed on 6/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
Claims 7-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “A solder particle having an average particle diameter of 1 µm1 to 30 µm and a C.V. value of 20% or less.”  It is unclear as to how a single particle can have an average particle diameter and a CV value.  For the purpose of this examination, this limitation will be interpreted as noted in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. (US 2018/0218990 A1).
Regarding claim 7, Akutsu teaches:
A solder particle having an average particle diameter of 1 µm 1 to 30 µm and a C.V. value of 20% or less [bumps (2) are low temperature solder particles having an average diameter between 8-50 µm and a CV of 20% or less; 0040-0041].
Akutsu and the claims differ in that Akutsu does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Akutsu overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Regarding claim 8, Akutsu does not specifically teach:
wherein a quadrangle circumscribing a projected image of the solder particle is created by two pairs of parallel lines, and distances between opposite sides are set as X and Y, where Y<X, X and Y satisfy the following formula: 0.8<Y/X<1.0.
However, Akutsu does teach the bumps may be truly spherical or substantially spherical; 0042.  Thus, one of ordinary skill in the art would note that a substantially spherical bump would have one distance between opposite sides larger than the other distance which would need to fall within the claimed range in order to be substantially spherical.   In other words the range between substantially spherical and truly spherical encompass/overlap the range of the formula. 
Claims 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. (US 2018/0218990 A1) as applied to claims 7 and 8 above, and further in view of Kawasaki et al. (US 2017/0246711 A1).
Regarding claims 9, 10, and 20, Akutsu does not teach:
comprising at least one selected from a group consisting of tin, tin alloys, indium and indium alloys; or
comprising at least one selected from a group consisting of In-Bi alloys, In-Sn alloys, In-Sn-Ag alloys, Sn-Au alloys, Sn-Bi alloys, Sn-Bi-Ag alloys, Sn-Ag-Cu alloys and Sn-Cu alloys.
However, Kawasaki teaches alloys of Sn-Cu, Sn-In, Sn-Ag-Cu, etc. are known solders; 0052-0053.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any of these known solders as the solder for the bumps, minus any unexpected results.  Additionally, one would have been motivated to select any of these alloys based on the melting point, mechanical/electrical/thermal properties, cost, and/or availability. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        

/KILEY S STONER/Primary Examiner, Art Unit 1735